





AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT

AMENDMENT NO. 2 (this “Amendment”), dated as of February 20, 2007, to the
Securities Purchase Agreement, dated as of November 26, 2006, by and among
Scottish Re Group Limited, an exempted company limited by shares organized and
existing under the laws of the Cayman Islands (“SRGL”), MassMutual Capital
Partners LLC, a Delaware limited liability company (“MassMutual”), SRGL
Acquisition LLC, a Delaware limited liability company (“Cerberus” and together
with MassMutual, “Investors”), as amended by Amendment No. 1 to the Securities
Purchase Agreement, dated as of January 9, 2007 (collectively, the “Agreement”).
 Capitalized terms used herein and not otherwise defined herein have the
respective meanings given in the Agreement.  

W I T N E S S E T H

WHEREAS, Cerberus has assigned its rights and obligations under the Agreement to
SRGL Acquisition, LDC, a Cayman Islands limited duration company;

WHEREAS, the parties desire to amend the Agreement in the manner set forth
below.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Amendment, the parties agree as follows:

ARTICLE I

AMENDMENTS

1.1

Amendment to Section 1.1.  Section 1.1 of the Agreement is hereby amended by
adding the following defined terms:

“Actual Claims” means incurred claims relating to the Denver Block, net of
external retrocession, as recorded on the general ledger of SRGL and its
relevant Insurance Subsidiaries in accordance with GAAP consistently applied
throughout the Mortality Measurement Period in accordance with the accounting
policies, practices and methodologies of SRGL as in effect on December 31, 2006
(assuming consistency with GAAP on such date).  

“Actual Deviation” means the present value (calculated using a 14% discount
rate) determined as of the Closing Date, of Actual Claims less Expected Claims
for each calendar quarter in the Mortality Measurement Period.

“A/E Factor” means Actual Claims during the Mortality Measurement Period divided
by Expected Claims for the Mortality Measurement Period.

“Assumed Future Deviation” means the A/E Factor minus one, multiplied by the
present value (calculated using a 14% discount rate) as of the Closing Date of
projected claims for the Denver Block for all calendar quarters following the
final calendar quarter of the Mortality Measurement Period, calculated in
accordance




















with the model previously provided to SRGL by Investors, as recalculated to
reflect actual in-force business as of the time of such calculation.

“Denver Block” means the individual life reinsurance business of SLD and SLDI
reinsured by Subsidiaries of SRGL, as of December 31, 2006, pursuant to the
terms of that certain Asset Purchase Agreement, dated as of October 17, 2004, by
and among SLD, SLDI, SRGL, Scottish Re (U.S.), Inc. and Scottish Re Life
(Bermuda) Limited.  The specific individual life reinsurance business included
in the Denver Block will be specified in a schedule to be delivered to the
Investors within five business days from the date of this Amendment.  

“Expected Claims” means the projected quarterly claims relating to the Denver
Block, calculated using the assumptions previously provided to SRGL by
Investors, as recalculated to reflect actual in-force business at the beginning
of each calendar quarter.

“Mortality Measurement Period” means the period from January 1, 2007 until the
earlier of (x) December 31, 2009 and (y) the most recently ended calendar
quarter prior to the conversion of the Convertible Shares.

“SLD” means Security Life of Denver Insurance Company, a Colorado insurance
company.

“SLDI” means Security Life of Denver International Limited, a Bermuda insurance
company.

1.2

Section 9.2 of the Agreement is hereby amended by deleting the phrase “together
with the amount described in clause (y) below” in the second parenthetical
phrase in clause (x) thereof and replacing it with the following:

“together with the amounts described in clause (y) below and Section 9.7”.

1.3

Section 9.4(a) of the Agreement is hereby amended in its entirety to read as
follows:

“Certain Limitations on Indemnification. (a) After the Closing, except with
respect to Losses (x) arising out of inaccuracies in or breaches of the
representations and warranties contained in the first sentence of Section 3.1
and Sections 3.2 and 3.4, (y) arising out of fraud, bad faith, intentional
misrepresentation or intentional omission by SRGL, or (z) indemnified pursuant
to Section 9.2(y) or Section 9.7, SRGL shall not be required to indemnify
Investor Indemnitees for Losses under Section 9.2(x)(a) (i) until the aggregate
amount of all such Losses exceeds 1% (or 2% only in the case of Losses arising
out of inaccuracies in or breaches of the representations and warranties
contained in Section 3.10) of the Aggregate Consideration (the “Threshold”), in
which event SRGL shall be responsible for all Losses from the first dollar of
such Losses, whether or not in excess of the Threshold or (ii) for Losses in the
aggregate in excess of $100,000,000 (or $125,000,000 only in the case of Losses
arising out of





2













inaccuracies in or breaches of the representations and warranties contained in
Section 3.10 and attributable or related to, or discovered in any currently
notified or pending audit or Proceeding of any Governmental Entity, as the same
may be expanded in scope following the date of this Agreement) (the “Cap”).”  

1.4

Article IX of the Agreement is hereby amended by adding the following text as
new Section 9.7:

SECTION 9.7.  Mortality Indemnification.  Not more than 120 days after the end
of the Mortality Measurement Period, Investors shall be entitled to bring a
claim for indemnification pursuant to this Section 9.7, and SRGL shall indemnify
Investors for any Losses determined pursuant to this Section 9.7 upon receipt of
such claim and in accordance with Section 9.4(c).  If the A/E Factor for the
Mortality Measurement Period is less than or equal to 1, there shall not have
been a Loss pursuant to this Section 9.7.  If the A/E Factor during the
Mortality Measurement Period is greater than 1, the amount of the Loss (which,
for purposes of the Convertible Shares Certificate of Designations, shall be
considered a diminution in value of, or other loss to, SRGL; provided that the
amount of Losses shall be determined by an independent actuarial firm of
national reputation to be selected by the Independent Committee specified in
Section 9.6) shall be the sum of Actual Deviation plus Assumed Future Deviation.
 The maximum liability of SRGL under this Section 9.7 for such Losses in the
aggregate shall be $68,500,000.  Investors shall only be entitled to make one
claim for indemnification pursuant to this Section 9.7, and shall not otherwise
be entitled to seek indemnification in respect of adverse mortality experience
pursuant to any other provision of  Article IX to the extent that Investors have
received indemnification for such Losses pursuant to this Section 9.7.  The
foregoing indemnity, however, shall be in addition to, and not a limitation on,
the other rights of indemnification provided in this Article IX.  

ARTICLE II

MISCELLANEOUS

  2.1

Effectiveness; Confirmation of Other Provisions.  This Amendment shall become
effective as of the date hereof.  Except as modified hereunder, all other terms
and provisions of the Agreement are hereby confirmed and ratified in all
respects, and this Amendment shall be without prejudice to any other rights and
remedies of SRGL or the Investors under the Agreement or the other Transaction
Documents.  

2.2

Counterparts.  This Amendment may be executed in one or more counterparts, all
of which will constitute one and the same instrument.

2.3

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the Laws of the State of New York, without giving effect to its principles
or rules of conflict of laws to the extent such principles or rules are not
mandatorily applicable by statute and would require or permit the application of
the laws of another jurisdiction.  





3













[Signature page follows]





4













IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.  

 

 

 

 

 

SCOTTISH RE GROUP LIMITED

 

 

 

 

 

By: /s/ Paul Goldean
Name: Paul Goldean
Title President and CEO

 

 

 

 

 

MASSMUTUAL CAPITAL PARTNERS LLC

 

 

 

 

 

By: /s/ Larry Port
Name: Larry Port
Title  Managing Director

 

 

 

 

 

SRGL ACQUISITION, LDC
By:  Cerberus International, Ltd., as Director
By:  Partridge Hill Overseas Management, LLC, its Investment Manager

 

 

 

 

 

By: /s/ Seth Plattus
Name: Seth Plattus
Title  Managing Director












